Citation Nr: 1025913	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
right foot plantar fasciitis.

3.  Whether the Veteran submitted a timely substantive appeal 
from a February 2008 rating decision that denied service 
connection for hypertension. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 2003 to 
February 2005.
 
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for PTSD and 
for right foot plantar fasciitis, the Board has characterized 
these issues in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Although the RO has granted a higher initial rating for PTSD 
during the pendency of this appeal, inasmuch as higher ratings 
are available, and in this matter, the Veteran is presumed to 
seek the maximum available benefit for a disability, the claim 
for an initial higher rating for PTSD remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993);

The issue of whether the Veteran submitted a timely substantive 
appeal from a February 2008 rating decision that denied service 
connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  From the February 15, 2005, effective date of service 
connection, the Veteran's PTSD symptoms were manifested by no 
more than symptoms reflective of occupational and social 
impairment with reduced reliability and productivity.

3.  The Veteran's right foot plantar fasciitis has not been shown 
to be severe with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities or productive of moderately severe 
residuals of a foot injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for an initial 50 percent rating, but no higher, for 
PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7,  4.130, 
4.132, Diagnostic Code 9411 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for right foot plantar fasciitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5299-5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, an April 2005 pre-rating letter provided notice of 
what was needed to substantiate the claims for service 
connection, a July 2007 letter provided the Veteran with notice 
of the disability and effective date elements pursuant to 
Dingess/Hartman, and the November 2007 statement of the case 
(SOC) set forth the criteria for higher ratings for PTSD and for 
right foot plantar fasciitis (which suffices for 
Dingess/Hartman).  In addition, after issuance of the July 2007 
letter and the November 2007 SOC, the Veteran was afforded 
additional opportunities to respond before the RO readjudicated 
the claims decided herein in an October 2008 supplemental SOC.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA PTSD and general medical examinations.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

A.  PTSD

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission. VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, VA will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned an initial 30 percent 
rating from the February 15, 2005 effective date of service 
connection pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating criteria 
for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is 
warranted when there is occupation and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.

A rating of 100 percent is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The pertinent evidence of record includes an August 2005 VA PTSD 
examination report reflects that the Veteran has sleep that is 
interrupted with nightmares and intrusive thoughts.  He is 
anxious, easily startled, hypervigilant, and uncomfortable in 
crowds.  He is short-tempered.  His concentration is sporadic.  
He occasionally cries and his interest and energy is sporadic.  
He denied any suicide attempts or panic attacks.  The Veteran 
works full time.  He lives with his wife, has some friends.  He 
goes to church.  He has two children and is close to them.  He 
has some friends and does not have a lot of recreational and 
leisure pursuits.  Mental status evaluation revealed that the 
Veteran was alert and neatly dressed.  There were no loosened 
associations or flight of ideas.  No bizarre motor movements or 
tics.  His mood is a bit tense, but cooperative and friendly.  
His affect is appropriate. There are no homicidal or suicidal 
ideation or intent.  There is no impairment of thought processes 
or communication.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness. He is oriented times three.  His 
memory, both remote and recent, appears to be good.  Insight and 
judgment appears to be adequate.  The Veteran stated he avoids 
thinking about the traumatic incidents in service.  He is less 
interested in social activities.  He feels detached and estranged 
from others.  He is irritable, anxious, hypervigilant, and easily 
startled.  These problems have interfered with social activities 
and cause some distress. The diagnosis was PTSD and a GAF of 55 
was assigned, noting moderate impairment of psychosocial 
functioning. 

A May 2007 VA individual psychotherapy record reflects that the 
Veteran was appropriate groomed and dressed.  He was alert and 
oriented times three and was goal directed and cooperative.  Mood 
was anxious with congruent effect.  Speech was normal.  Memory 
functioning based upon immediate and remote recall of events 
appears grossly intact.  The Veteran denied any suicidal or 
homicidal ideation and denied a history of prior attempts.  The 
Veteran did not endorse nor evidence signs consistent with 
disordered thought processes or perceptual disturbance.  The 
diagnosis was chronic PTSD.

A January 2008 summary from the Veteran's private psychiatrist, 
E.W. Hoeper, M.D., indicates that the Veteran was diagnosed with 
PTSD and chronic major depression and a GAF of 35 was assigned.   
The Veteran has nightmares at least four times per week, waking 
in a panic and sweats lasting 10 to 20 minutes.  He has 
flashbacks, three times per week and panic attacks there to four 
times per week, lasting at least 10 to 20 minutes.  He has 
intrusive thoughts, startles easily, is hypervigilant, and can 
not tolerate anyone behind him.  He rarely socializes with family 
and friends.  His recent memory is mildly impaired and his 
working memory is 100 percent impaired.  Anger, sadness and fear 
comes upon him without his understanding why 50 percent of the 
time.  He hears his name, hears cars drive up at his residence, 
hears noises in his house and sees shadows moving out of the 
corner of his eyes.  All these hallucinations and illusions occur 
when no one or nothing is there.  He feels depressed with no 
energy and little interest in things.  He has crying spells and 
he angers and agitates easily.  He feels helpless and suicidal at 
times.  Because of his service-connected PTSD, the Veteran is 
moderately compromised in his ability to sustain social 
relationships, but he is also moderately compromised in his 
ability to sustain work relationships.  The Veteran was 
prescribed medication to treat some of his symptoms.  

A March 2008 VA PTSD examination report reflects that the Veteran 
stated he was easily startled and hypervigilant.  His sleep is 
interrupted and he has nightly nightmares.  He also states that 
he has intrusive thoughts, is anxious, and avoids large crowds.  
He does not watch the news about Iraq and is short tempered.  The 
Veteran was employed driving a truck and has been doing it full 
time for two years.  The Veteran lives with his family, has some 
friends, and watches television.  He does go to church. He has 
limited recreational and leisure pursuits.  Mental status 
evaluation revealed that the Veteran was alert and cooperative, 
appropriately dressed.  There were no loosened associations or 
flight of ideas.  No bizarre motor movements or tics.  His mood 
is calm and his affects is appropriate.  He has no homicidal or 
suicidal ideations or intent.  There is no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He is 
oriented times three.  His memory, both remote and recent, 
appears to be adequate.  The diagnosis was PTSD and a GAF of 54 
was assigned.  The examiner commented that the Veteran was 
somewhat anxious and he states that he is irritable, stays to 
himself, has a few friends, goes to church, has limited 
interests, and takes medication with some relief. 

The Board has considered all the evidence of record in light of 
the criteria noted above, and finds that by resolving all 
reasonable doubt in favor of the Veteran, that his service- 
connected PTSD warrants a 50 percent disability rating from the 
February 15, 2005 effective date of the grant of service 
connection. 

In granting an initial 50 percent for the Veteran's, the Board 
has considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, but 
as examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in the 
rating schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, since the February 15, 2005 effective date of the 
grant of service connection, the Veteran's PTSD symptoms were 
manifested, primarily, by: anxiety,  nightmares, intrusive 
thoughts, chronic sleep disturbances, panic attacks, mood noted 
as tense and anxious, irritability, easy startle response, 
hypervigilance, some memory impairment, feelings of detachment 
from others, and decreased interest in social activities.  The 
Board notes that while the Veteran's private psychiatrist 
reported that the Veteran reported delusions and feeling suicidal 
at times in January 2008, the Veteran denied such symptomatology 
during VA examinations and VA medical records.  The Board finds 
that the Veteran's overall symptomatology more nearly reflects 
occupational and social impairment with reduced reliability and 
productivity, the criteria for a 50 percent disability rating. 

The Board emphasizes that since the effective date of the grant 
of service connection, there simply is no medical findings of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); or an inability to 
establish and maintain effective relationships or more severe 
symptomatology such as to warrant at least the next higher 70 
percent rating.  Moreover, none of the medical evidence of record 
reflects that medical personnel have determined that the 
Veteran's PTSD symptomatology resulted in occupational and social 
impairment with deficiencies in most areas (the criteria for the 
next, higher 70 percent disability rating).

In addition to the absence of most of the symptoms listed in 
Diagnostic Code 9411 as characteristic of occupational and social 
impairment with deficiencies in most areas (criteria for a 70 
percent rating), the Board also points out that none of the 
assigned GAF scores, alone, support the assignment of any higher 
rating during the period in question.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF score 
and the interpretations of the score are important considerations 
in rating a psychiatric disability.  See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 C.F.R. 
§ 4.126(a).

The Board finds that collectively, the GAF scores assigned are 
consistent with an initial 50 percent rating.  In an August 2005 
VA examination report, the Veteran was assigned a GAF score of 55 
and in a March 2008 VA examination report the Veteran was 
assigned a  GAF score of 54.  According to DSM-IV, GAF scores 
between 51 and 60 denote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. g., 
few friends, conflicts with peers or co-workers).   In this case, 
the reported symptomatology is consistent with no more than 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  

In this case, while the Veteran's private psychiatrist assigned a 
GAF score of 35 in January 2008, the Veteran's symptoms as 
described to do not correspond to such a score.  A GAF score of 
31 to 40 indicates that the examinee has some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed person avoid friends, neglects 
family, and is unable to work).  In this regard, the Veteran's 
has not been found to have speech that is at times illogical, 
obscure, or irrelevant or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or mood 
in that he avoid friends, neglects family, and is unable to work.  
In contrast, the Veteran has stated that he is close to his 
children, goes to church, and maintains a full time job.  The 
Veteran's symptoms as reported above do not reflect that the 
Veteran has major impairments in several areas.  In addition, 
such score is not consistent with the Veteran's private 
psychiatrist's assessment that the Veteran was moderately 
compromised in sustaining social and work relationships.    

Therefore, in light of all the foregoing, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran's PTSD symptoms more nearly approximate an initial 50 
percent disability rating, but no higher, from the February 15, 
2005 effective date of the grant of service connection.

B.  Right foot plantar fasciitis

The Veteran is currently assigned a 10 percent initial disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  
When an unlisted disease, injury, or residual is encountered, 
requiring analogy, the diagnostic code number will be "built-up" 
as follows.  The first two digits will be selected from that part 
of the schedule most closely identifying the part, or system, of 
the body involved.  The last two digits will be "99" for all 
unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2009).

Under Diagnostic Code 5276, a 10 percent disability evaluation is 
contemplated for moderate disability with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent disability evaluation is warranted for severe bilateral 
flatfoot with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for right foot plantar fasciitis.  

The pertinent evidence of record includes an August 2005 VA 
general medical examination report showing that the Veteran 
complained of pain in the bottom of his feet that is aggravated 
by any kind of weight bearing and walking.  The Veteran has a 
history of tenderness along the distal area of the plantar 
surface of the right foot that the Veteran stated started around 
October 2004 while in Iraq.  He says he has been given arch 
supports in the past.  He has some relief from Tylenol.  He has 
no significant flare-ups and does not use a cane or crutches.  He 
has no problems with his activities of daily living.  Physical 
examination of the feet were normal.  There was some tenderness 
under the plantar surface of the right foot particularly under 
the transverse arch, particularly the first and second MP joints 
to direct palpation.  The arches are normal.  There is full range 
of motion of the toes and no significant pain with motion of the 
toes.  There is no instability or edema.  The Veteran walked 
easily on his tip toes.  Examination of the gait revealed that 
the Veteran favored his right foot slightly.  No significant 
callosities, no tissue breakdown, no abnormal shoe wear pattern.  
The skin and vascular examinations are completely normal.  
Posture is normal.  There is no evidence of hammertoes, clawfoot 
or other deformity, the feet are not flat, no hallux valgus 
noted.  No change in the examination with repetitive motion.  The 
diagnosis was plantar fasciitis of the right foot with residuals.  

An October 2006 private medical record from I.N. Oudeh, M.D. 
P.A., notes that the Veteran complained of foot pain.  Physical 
examination revealed that the Veteran had some weakness in the 
right foot.  Pain medical was given.  

A March 2007 VA emergency room record reflects that the Veteran 
complained of chronic pain in medial aspect of right foot.  

A June 2007 Betsy Johnson Memorial hospital record reflects that 
the Veteran complained of right foot pain.  Examination of the 
right foot was unremarkable.

In light of the above, the Veteran has not been shown to have met 
the criteria for an initial rating in excess of 10 percent under 
Diagnostic Code 5276.  In this regard, the medical evidence of 
record does not show him to have severe right foot plantar 
fasciitis with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  

The Board has considered whether the Veteran's disabilities would 
warrant a higher evaluation under other applicable Diagnostic 
Codes pertaining to the foot.  The Board notes, however, that the 
medical does not indicate that the Veteran has weak foot, claw 
foot (pes cavis), Morton's disease, hallux valgus, hallux 
rigidus, hammer toes, malunion or nonunion of the tarsal or 
metatarsal bones, so as to warrant a higher evaluation under 
Diagnostic Codes 5277 to 5283.

The Board has also considered evaluating the Veteran's service-
connected right foot plantar fasciitis under Diagnostic Code 5284 
which provides for the next higher rating, 20 percent for 
moderately severe residuals of a foot injury.  However, the 
manifestations of the right foot plantar fasciitis do not more 
nearly approximate or equate to moderately severe impairment of 
the right foot under Diagnostic Code 5284 as it relates to 
balance and propulsion, which are the primary functions of the 
feet.  There is no evidence of a loss of balance or other 
impairment that is consistent with moderate disability in either 
foot.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet.App. 
202 (1995).   However, an increased evaluation for the Veteran's 
right foot plantar fasciitis is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, the 
Board observes that the Veteran has complained of pain on several 
occasions.  However, the effect of the pain is contemplated in 
the currently assigned initial 10 percent disability evaluation 
under Diagnostic Codes 5299-5276.   The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, tend 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
10 percent for right foot plantar fasciitis during any period of 
the appeal.

C.  Both disabilities

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grants of 
service connection have either the Veteran's PTSD or his right 
foot plantar fasciitis been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran was 
hospitalized for his service-connected PTSD or his right foot 
plantar fasciitis.  There is no objective evidence revealing that 
his PTSD or his right foot plantar fasciitis alone caused marked 
interference with employment, e.g., employers' statements or sick 
leave records, beyond that already contemplated by the schedular 
rating criteria.  In this case, the Board finds that schedular 
criteria are adequate to rate the Veteran's service-connected 
PTSD and right foot plantar fasciitis disabilities under 
consideration. The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher than 
that assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).




ORDER

An initial 50 percent rating, but no higher, for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for right foot plantar 
fasciitis is denied.


REMAND

In August 2009, the RO provided the Veteran with notice of their 
decision that his August 2009 VA Form 9 could not be accepted as 
his substantive appeal regarding the denial of service connection 
for hypertension in a February 2008 rating decision because it 
was untimely.  The Veteran submitted another VA Form 9 in 
September 2009 that the RO accepted as the Veteran's notice of 
disagreement with this decision.  

A statement of the case (SOC) has not been sent to the Veteran 
regarding this issue. In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a Veteran 
expressed disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC the Board remanded the matter for issuance 
of an SOC. After the RO has issued the SOC, the claim should be 
returned to the Board only if the Veteran perfects the appeal in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, this matter is REMANDED for the following action:

The AMC/RO should issue a Statement of the 
Case to the Veteran, addressing the issue 
of whether the Veteran's submitted a timely 
substantive appeal from a February 2008 
rating decision that denied service 
connection for hypertension.  The Veteran 
must be advised of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b).  This claim is not to 
be returned to the Board unless the Veteran 
perfects an appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


